           Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


IOU CENTRAL, INC.,                          :
                                            :
                                            :
          Plaintiff,                        :
                                            :         CIVIL ACTION NO.
                                            :         1:20-CV-2116-LMM
v.                                          :
                                            :
                                            :
ANDREY A. ROSIN, GENNEDY                    :
LEBEDEV, DENIS LEONTEV,                     :
INTOACTIONTREATMENT, LLC,                   :
and FUTURE NOW DETOX,                       :
                                            :
          Defendants.                       :

                                        ORDER

          This case comes before the Court on Defendants’ Amended Motion to

Dismiss [20], Defendants’ Motion for Sanctions [22], Plaintiff’s Amended Motion

to Strike [35], Plaintiff’s Motion for Leave to File Response and Cross Motion

[37], Defendants’ Motion to Stay [40], and Defendants’ Motion to Vacate Default

and Motion to Strike [50]. After due consideration, the Court enters the following

Order:

     I.      BACKGROUND

          Plaintiff IOU Central, Inc., a lender, claims that Defendants Andrey A.

Rosin and Intoactiontreatment, LLC (“Loan Defendants”) breached a promissory

note and guaranty that they signed in exchange for a loan from Plaintiff. Dkt. No.

[25]. Plaintiff alleges that Defendants Gennedy Lebedev, Denis Leontev, and
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 2 of 22




Future Now Detox have ties to the Loan Defendants that make them liable for the

Loan Defendants’ alleged breach. Id.

      Before Plaintiff sued in this Court, it filed substantially the same suit

against the Loan Defendants in Florida’s 11th Judicial Circuit on January 27,

2017. Dkt. No. [20-1] at 2. The litigation in the Florida case is ongoing and has

progressed significantly since it was first filed. Dkt. No. [20-3]. The Loan

Defendants answered and filed predatory-lending counterclaims based on

Florida law. Id.; Dkt. No. [40] at 2. Plaintiff answered and moved to dismiss the

counterclaims, but the Florida court denied that motion. Dkt. No. [20-3] at 4. On

February 12, 2019, more than a year after Plaintiff first filed its case in Florida, it

served interrogatories, requests for admission, and requests for production. Id.

Defendants answered Plaintiff’s discovery requests and twice served their own,

but they contend that Plaintiff had failed to respond as of August 24, 2020. Dkt.

No. [40].

      Plaintiff filed a motion for summary judgment in the Florida litigation,

which the Florida court denied following a hearing. Id. at 3; Dkt. No. [20-4] at 2.

Plaintiff then moved for rehearing and reconsideration, and the Florida court

denied that motion. Dkt. No. [20-3] at 3. Plaintiff moved to strike Defendants’

demand for a jury trial on their counterclaims, and that motion was also denied.

Id. at 2. The pretrial hearing in the Florida case was set for October 8, 2020.

      On May 18, 2020, after the Florida case had progressed through discovery

and summary judgment, Plaintiff filed suit in this Court. Dkt. No. [1]. Soon after,


                                           2
          Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 3 of 22




Plaintiff filed a motion to stay the Florida case, and the Florida judge denied

Plaintiff’s motion based upon the following reasoning:

         The Court reviewed the Motion and the rest of the file, which for the
         first time in three years has become active, now in two states,
         including an Appeal to the Third District Court of Appeal. The Court
         notes the Plaintiff brought this action in 2017 but failed to bring it to
         a conclusion within 18 months as suggested by Florida’s Supreme
         Court, while at the same time claiming their prior counsel failed to
         include all parties to the claim and now asks for a Stay so a later filed
         action can proceed. . . . This matter will be set for a Case Management
         Conference in about 30 days unless a stay is requested and thereafter
         entered in the Third District Court of Appeal.

Dkt. No. [40-1] at 2.

         Defendants argue that the Court should abstain from hearing this case

because it is substantially the same as the ongoing Florida case. Dkt. No. [40].

Plaintiff disagrees and argues that this case is not parallel to the Florida one. Dkt.

No. [43]. Before turning to this abstention issue, the Court addresses several

other motions that are pending in the case.

   II.        THRESHOLD MOTIONS

         A.     Defendants’ Amended Motion to Dismiss

         Defendants have collectively filed an Amended Motion to Dismiss. Dkt. No.

[20]. Not long after they filed that Motion, Plaintiff filed an Amended Complaint,

which addressed some of the deficiencies highlighted by Defendants’ Motion. In

light of the amendment, and because the Court is abstaining from this case,

Defendants’ Amended Motion to Dismiss [20] is DENIED as moot. See S. Pilot

Ins. Co. v. CECS, Inc., 15 F. Supp. 3d 1284, 1287 n.1 (N.D. Ga. 2013) (“An


                                            3
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 4 of 22




amended complaint supersedes the original complaint, and thus renders moot a

motion to dismiss the original complaint.” (citing Dresdner Bank AG v. M/V

Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir. 2006))).

      B.     Motions for Sanctions

      Defendants have moved for sanctions against Plaintiff’s counsel. Dkt. No.

[22]. They filed this Motion before Plaintiff amended its original Complaint. They

argue that Plaintiff and its counsel should be sanctioned because the original

Complaint contained misrepresentations of which Defendants notified Plaintiff’s

counsel, and which Plaintiff’s counsel failed to withdraw.

      However, Plaintiff amended its original Complaint 13 days after the Motion

for Sanctions was filed. Plaintiff’s Amended Complaint corrected some of the

allegations with which Defendants took issue. The remaining facts—like, for

example, the allegation that the new Defendants received proceeds of the loan

from the Loan Defendants—the Court does not find “objectively frivolous.” Fed.

R. Civ. P. 11; Baker v. Alderman, 158 F.3d 516, 524 (11th Cir. 1998). Further,

Plaintiff’s tactic in bringing this case to federal court during the pendency of the

state court action, while suspect, rested upon an arguable legal basis. Plaintiff’s

conduct here simply does not rise to a level that the Court finds sanctionable.

      Plaintiff has also moved for sanctions based on Defendants’ failure to

withdraw their Motion for Sanctions and Motion to Dismiss after Plaintiff

amended its original complaint, among other reasons. Dkt. No. [35]. The Court




                                          4
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 5 of 22




has considered the grounds Plaintiff raises but does not find that Defendants’

conduct rises to a sanctionable level.

      Accordingly, Defendants’ Motion for Sanctions [22] and Plaintiff’s Motion

to Strike, for Sanctions, and Response to Motion [35] are DENIED.

      C.     Plaintiff’s Motion for Leave to File Response and Cross
             Motion

      Plaintiff has filed a Motion for Acceptance of Response and Cross Motion.

Dkt. No. [37]. This Motion simply asks the Court to consider certain filings of

Plaintiff’s. That Motion is GRANTED as unopposed.

      D.     Defendant Future Now Detox’s Motion to Vacate

      Defendant Future Now Detox has moved to set aside the Clerk’s entry of

default. Dkt. No. [50]. It argues that it has not been properly served and that, in

any event, it has joined the other Defendants in filing a motion to dismiss or stay,

so it has properly defended this case. Plaintiff opposes Defendant’s Motion. Dkt.

No. [52].

      Pursuant to Rule 55, a court “may set aside an entry of default for good

cause.” Fed. R. Civ. P. 55(c). While there is no “precise formula” for establishing

when good cause to set aside a default exists, courts “have considered whether

the default was culpable or willful, whether setting it aside would prejudice the

adversary, and whether the defaulting party presents a meritorious defense.”

Compania Interamericana Export-Import, S.A. v. Compania Dominicana de

Aviacion, 88 F.3d 948, 951 (11th Cir. 1996). These factors are not exhaustive, and

“courts have examined other factors including whether the public interest was

                                          5
          Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 6 of 22




implicated, whether there was significant financial loss to the defaulting party,

and whether the defaulting party acted promptly to correct the default.” Id. Good

cause does not exist where a party demonstrates an intentional or willful

disregard of the judicial proceedings. Id. at 951–52. Though the Eleventh Circuit

has a strong preference for determining cases on the merits, the decision to set

aside an entry of default is ultimately within the discretion of the district court.

See Fla. Physician’s Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993); Robinson

v. United States, 734 F.2d 735, 739 (11th Cir. 1984).

         Here, there is good cause to set aside the default as to Defendant Future

Now Detox. Defendant has joined the other Defendants in litigating this case by

filling the Motion to Stay, Dkt. No. [40], which asks the Court to dismiss or stay

this case on abstention grounds. Further, as demonstrated in its Motion, Dkt. No.

[50], Future Now Detox has a number of potentially meritorious defenses. Setting

aside the default will cause very little prejudice to Plaintiff, if any.

         Accordingly, Defendants’ Motion to Vacate Default for Future Now Detox

[50] is GRANTED in part and DENIED in part. The Court will direct the

Clerk to set aside the default as to Defendant Future Now Detox. However, the

remaining relief requested in Defendants’ Motion is DENIED without

prejudice as moot based upon the Court’s abstention, to which the Court now

turns.




                                            6
          Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 7 of 22




   III.      ABSTENTION ANALYSIS

        Defendants have asked the Court to stay or dismiss this case. Dkt. No. [40]

¶ 30. They argue that the Court should abstain under the doctrine announced in

the Supreme Court’s Colorado River case. Id. ¶ 22; see also Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800 (1976). Plaintiff contests this

motion, arguing that abstention is inappropriate.

        Colorado River abstention “rest[s] on considerations of wise judicial

administration, giving regard to conservation of judicial resources and

comprehensive disposition of litigation.” Id. at 817. It is, however, a “narrow

exception” to district courts’ duty to adjudicate controversies, id. at 813, such that

“[o]nly the clearest of justifications merits abstention.” Jackson-Platts v. Gen.

Elec. Capital Corp., 727 F.3d 1127, 1140 (11th Cir. 2013). Under Colorado River, a

district court may abstain from a case “if (1) a parallel lawsuit [is] proceeding in

state court, and (2) judicial-administration reasons [] demand[] abstention.” Id.

(citing Colo. River, 424 U.S. at 818–20). The Court examines these two factors in

turn.

        A.     Parallel Lawsuit

        The first factor of the Colorado River test asks whether “federal and state

proceedings involve substantially the same parties and substantially the same

issues.” Ambrosia Coal and Constr. Co. v. Pages Morales, 368 F.3d 1320, 1330

(11th Cir. 2004). This does not mean that “the relevant federal and state cases

share identical parties, issues, and requests for relief.” Id. at 1329 (emphasis in


                                           7
        Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 8 of 22




original). “Such formalistic requirements would fly in the face of the Supreme

Court’s clear efforts to fashion a flexible and holistic test for applying the

Colorado River abstention principle.” Id. at 1330 (citing Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 21 (1983)). In fact, a case may involve

“substantially the same parties, although some of the defendants in the Federal

case . . . are not parties in the [state] case.” Id.; Interstate Material Corp. v. City of

Chicago, 847 F.2d 1285, 1288 (7th Cir. 1988) (“The addition of federal defendants

in the federal suit by itself does not destroy the parallel nature of the case. If it

did, parties could avoid the doctrine of Colorado River by the simple expedient of

naming additional parties.”).

      The Court finds that this case involves substantially the same parties and

issues as the Florida case. Both cases involve the Loan Defendants’ alleged breach

of the promissory note and guaranty. Any differences between the two cases are

ancillary to that substantial overlap.

      In the Florida case, Plaintiff sued the Loan Defendants alleging breach of

contract, breach of promissory note, breach of guaranty, “money lent,” and unjust

enrichment. Dkt. No. [20-1] at 2–4. In this case, Plaintiff has again sued the Loan

Defendants and renewed its state court allegations as to them. Dkt. No. [25].

Plaintiff has also sued Defendants Lebedev, Leontev, and Future Now Detox and

has added several claims that it did not plead in state court. Id. Plaintiff argues

that its addition of new Defendants and claims means that this case and the

Florida case are not parallel. Dkt. No. [43] at 14. The Court examines whether


                                            8
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 9 of 22




Plaintiff’s addition of new Defendants and peripheral claims makes this a

substantially different case from the one in Florida.

         1.     Additional Defendants

      The additional Defendants have not substantially changed the case. In fact,

the now-operative Amended Complaint contains few allegations regarding the

three new Defendants. Dkt. No. [25]. Defendant Lebedev is mentioned only

twice: once to say that he is a citizen of Florida and a second time to say that he

owns property “attached” to the agreements at issue in the state court suit. Id. ¶¶

2, 22.1 Defendant Future Now Detox is mentioned to allege that it is a co-venture

of the individual Defendants, to allege that it owns property “attached” to the

agreements, and to allege that it is a successor company of Defendant

Intoactiontreatment. Id. ¶¶ 4, 50. Similarly, Defendant Leontev is mentioned four

times: (1) to name his citizenship, (2) to allege that he “conducted business” with

Defendant Rosin, (3) to allege that he owns property “attached” to the

agreements, and (4) to allege that he is a co-member of Defendant Future Now

Detox. Id. ¶¶ 4, 22, 50. In short, while new Defendants have been added, they




1Plaintiff defines Defendants Rosin and Lebedev collectively as “Debtors.” Dkt.
No. [25] ¶ 2. And at times, Plaintiff argues that Defendant Lebedev guaranteed
the loan to Defendant Intoactiontreatment. Dkt. No. [52] ¶ 2. But the Amended
Complaint contains few individualized allegations concerning Defendant
Lebedev, instead referring to “Debtors” collectively, which leaves it somewhat
unclear whether Plaintiff alleges that Defendant Lebedev signed a personal
guaranty. This ambiguity does not change the Court’s analysis because Defendant
Lebedev’s putative obligation is still inextricably linked to the merits of the
Florida case.

                                          9
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 10 of 22




play such a small role in the Amended Complaint that they do not materially

distance this case from the one in Florida state court.

       In a similar case, the Eleventh Circuit held that the parties were

“substantially the same” between a state and federal case despite the addition of

two new parties to the federal case. Baker v. Warner/Chappell Music, Inc., 759 F.

App’x 760, 763 (11th Cir. Nov. 27, 2018) (per curiam) (unpublished). In Baker, a

family of companies sued another family of companies in state court for

infringement of their copyrights in certain songs. Id. One of the state court

defendants then sued the state court plaintiff in federal court and was joined by

two individuals who claimed ownership rights in the songs at issue in the state

case. Id. The two individuals—plaintiffs in the federal case, but not parties in the

state case—did not undermine substantial similarity between the federal and

state cases because they were “beneficial owners” of song rights at issue in the

state proceeding. Id. (“Although Baker and Smith are not parties to the state

action, as ‘beneficial owners’ their alleged interest is inextricably linked to Music

Specialists’s ownership interest, which is directly at issue in the state

proceeding.”). “As such, the parties in the state and federal proceedings [we]re

‘substantially’ the same . . . .” Id.

       Likewise here, Plaintiff has added the new Defendants in attempt to attach

their property should it prove its breach of contract claims. Dkt. No. [25]. In fact,

the specific basis for the additional Defendants’ liability is not altogether clear

since they were not parties to the promissory note and guaranty (with the


                                          10
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 11 of 22




possible exception of Defendant Lebedev). The Amended Complaint includes a

boilerplate refrain that that the new Defendants “knew, benefitted, consented and

ratified” the loan agreements at issue, Dkt. No. [25] ¶¶ 12–19, but Plaintiff has

not alleged facts supporting this allegation. See also id. ¶ 21 (setting forth a litany

of boilerplate legal conclusions about the relationships between Defendants

collectively).

      The newly added Defendants have moved to dismiss Plaintiff’s claims as

inadequately pled. Dkt. No. [20] at 5. They point out that nothing in the loan

agreements entitles Plaintiff to attach property of the newly added Defendants.

Id. at 7. The Court declines to address this argument, since the Amended

Complaint has mooted Defendants’ Motion to Dismiss, but the tenuous nature of

Plaintiff’s claims against the newly added Defendants certainly supports the

conclusion that their presence in this case does not materially distinguish it from

the Florida case.

      Merits aside, Plaintiff’s adding new Defendants whose property it hopes to

bind to a judgment does not alter the substantial identity of this action to the

Florida case. Both cases are about the Loan Defendants’ alleged breach of the

promissory note and guaranty. Because the ostensible liability of the new

Defendants requires the attachment of their property through the agreements,

their rights are “inextricably linked” to those of Defendants Intoactiontreatment

and Rosin, “which [are] directly at issue in the state proceeding.” Baker, 759 F.

App’x at 763; see also Ambrosia Coal, 368 F.3d at 1330 (“The Federal Case and


                                          11
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 12 of 22




the Puerto Rico Case involve substantially the same parties, although some of the

defendants in the Federal Case—in particular, the Green Isle defendants—are not

parties in the Puerto Rico Case. The two cases involve substantially the same

issues as they relate to the validity of the Agreement and Pages’s performance of

his obligations thereunder.”). Accordingly, the Court rejects Plaintiff’s argument

that this case is not parallel because of the addition of new parties.

         2.     Additional Claims

      The issue in this case is also substantially the same as that in the Florida

case: whether Defendants Intoactiontreatment and Rosin are liable for breach of

the promissory note and guaranty. Plaintiff alleged in Florida state court the

following claims:

      Count I – Promissory Note
      Count II – Breach of Contract
      Count III – Guaranty
      Count IV – Money Lent
      Count V – Unjust Enrichment

Dkt. No. [20-1]. Here, Plaintiff has alleged the following claims:

      Count I – Declaratory, Equitable, and Related Relief
      Count II – Breach of Instruments and Related Relief
      Count III – Breach of Fiduciary Duty of Trust to Creditor and Related
      Relief
      Count IV – Quantum Meruit/Unjust Enrichment and Related Relief
      Count V – Equitable Lien/Equitable Mortgage and Related Relief
      Count VI – Constructive Trust and Related Relief
      Count VII – Attorney’s Fees and Related Relief

Dkt. No. [25]. Thus, Plaintiff’s case before this Court is a breach-of-contract case

with several pendant equitable claims through which Plaintiff hopes to reach the

                                         12
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 13 of 22




new Defendants and their property. While Plaintiff contends that its addition of

new or different claims to the federal case distinguishes it from the state case,2

the issues are identical, and the new claims do not substantially change that

identity.

      In a similar case, the Eleventh Circuit held the issues were substantially the

same between a state and federal case despite the addition of new claims to the

federal case. See Wilson v. Bank of Am., N.A., 684 F. App’x 897, 900 (11th Cir.

2017) (unpublished) (per curiam). A Florida state court had previously entered a

final judgment of foreclosure against the Wilson plaintiff. Id. at 898. The plaintiff

filed with the state court a motion for rehearing on the foreclosure, raising the

argument that Regulation X of RESPA precluded the bank from foreclosing. Id.

The state court denied rehearing, and the plaintiff appealed both the final

judgment and the denial of rehearing. Id. at 898–99. While the state court case

was on appeal, the Wilson plaintiff sued the bank in federal district court for



2 Plaintiff attempts distinguish the issue in this case from that in the Florida case
only on the ground that this case involves “in rem remedies,” whereas the Florida
case involves “in personam claims.” Dkt. No. [43] at 13–14. However, both cases
are in personam, so the Court reads this argument to mean that the cases are
different because Plaintiff has added claims through which it seeks to reach
Defendants’ property to satisfy its claim for breach of contract. If Plaintiff is
arguing that this case is in rem in its entirety, that argument is wrong. The Court
has not exercised jurisdiction over any property. See, e.g., Odyssey Marine Expl.,
Inc. v. Unidentified Shipwrecked Vessel, 657 F.3d 1159, 1171 (11th Cir. 2011)
(“Only if the court has exclusive custody and control over the property does it
have jurisdiction over the property so as to be able to adjudicate rights in it that
are binding against the world.”); United States v. $38,570 U.S. Currency, 950
F.2d 1108, 1113 (5th 1992) (“No in rem suit can be maintained without a valid
arrest of the res by the marshal.”).

                                         13
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 14 of 22




violation of Regulation X. Id. at 899. The plaintiff also alleged violations of

separate loan-modification regulations, 12 C.F.R. § 1024(b)(2) and (g). Id.

Nevertheless, the district court abstained from hearing the federal case; “the

district court found the cases [we]re substantially similar because the issues

[we]re the same.” Id. at 900.

      The Eleventh Circuit affirmed. Id. It rejected the plaintiff’s argument that

he was seeking different relief in the federal case because he had added new

claims: his “state and federal cases involved substantially the same issues,

because his federal claims [would] require a determination of whether the Florida

court’s foreclosure judgment was correct.” Id.; see also Baker, 759 F. App’x at 763

(“[B]oth the state and federal proceedings here concern the same issue:

ownership of and licensing rights to certain musical works.”).

      Likewise here, Plaintiff’s new claims are part and parcel of the breach of

contract that it alleged in Florida state court and has raised again in this case. To

be sure, Plaintiff has added several claims through which it seeks to attach the

property of all Defendants. But these claims derive from Plaintiff’s claim against

Defendants Intoactiontreatment and Rosin for breach of contract. Plaintiff can

only succeed in its efforts to bind the new Defendants to a judgment if it shows a

breach or a related equitable basis for liability—claims that comprise the entire

Florida case. Put another way, the addition of new claims does not change the

fact that this case and the Florida case involve the same issue.




                                          14
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 15 of 22




      In sum, the Court finds that this case is parallel with the case Plaintiff filed

in Florida state court in 2017. While Plaintiff has added new parties and several

new claims, this is substantially the same breach-of-contract case as the one

Plaintiff filed in state court. To hold otherwise would require that the “federal and

state cases share identical parties, issues, and requests for relief,” and under that

rule “only litigants bereft of imagination would ever face the possibility of an

unwanted abstention order, as virtually all cases could be framed to include

additional issues or parties.” Ambrosia Coal, 368 F. 3d at 1330. The Court now

turns to the next step of Colorado River abstention: whether judicial

administration factors support abstention.

      B.     Judicial Administration Factors

      In addition to considering whether this case is parallel to the one in Florida

state court, the Court must also weigh a list of factors when “analyzing the

permissibility of abstention,” Id. at 1331:

      (1) whether one of the courts has assumed jurisdiction over property,
      (2) the inconvenience of the federal forum, (3) the potential for
      piecemeal litigation, (4) the order in which the fora obtained
      jurisdiction, (5) whether state or federal law will be applied, and (6)
      the adequacy of the state court to protect the parties’ rights.

Id. To these six factors the Supreme Court has added a seventh: whether “the

vexatious or reactive nature of either the federal or the state litigation may

influence the decision whether to defer to a parallel state litigation under

Colorado River.” Id. (quoting Moses H. Cone, 460 U.S. at 17 n.20). “No one factor

is necessarily determinative.” Colo. River, 424 U.S. at 818. “The weight to be

                                          15
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 16 of 22




given to any one factor may vary greatly from case to case.” Moses H. Cone, 460

U.S. at 16. The factors “must be considered flexibly and pragmatically, . . . [and]

the abstention inquiry must be ‘heavily weighted in favor of the exercise of

jurisdiction.’” Ambrosia Coal, 368 F.3d at 1332 (quoting Moses H. Cone, 460 U.S.

at 16)). The Court addresses each factor in turn.

          1.    Whether a Court has Assumed Jurisdiction over
                Property

      The first factor asks whether one of the courts has established jurisdiction

over contested property. The Eleventh Circuit has clarified that this factor deals

with in rem jurisdiction. Id.; Wilson, 684 F. App’x at 901 (“The first factor favors

abstention because the Florida court already had jurisdiction over Wilson’s

property and the federal court necessarily would decide whether the foreclosure

judgment was correct.”). When “the relevant cases are not proceedings in rem,

neither court has jurisdiction over the property, and the first Colorado River

factor does not favor abstention.” Ambrosia Coal, 368 F.3d at 1332; Baker, 759 F.

App’x at 763 (“[T]he relevant cases are not proceedings in rem so this factor is

inapplicable . . . .”). The case in Florida and the one before this Court are in

personam, not in rem. Like in Ambrosia Coal, Plaintiff here is “primarily seeking

damages and [] equitable [relief on] a contract.” Id. Accordingly, this factor does

not weigh in favor of abstention.

          2.    The Inconvenience of the Federal Forum

      The second factor examines whether the federal forum is inconvenient.

“This factor should focus primarily on the physical proximity of the federal forum

                                          16
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 17 of 22




to the evidence and witnesses . . . .” Ambrosia Coal, 368 F.3d at 1332 (citation

omitted). Here, all Defendants reside in Florida. Dkt. No. [25] ¶¶ 2–4. The

property that Plaintiff claims may satisfy a judgment is also located in Florida. Id.

¶ 22. Plaintiff has its principal place of business in Georgia, id. ¶ 1, but it initially

chose the Eleventh Judicial Circuit in Florida as a forum. It has done so in at least

six other cases. See Dkt. No. [40-2]. The Florida court is more convenient for

most of the parties and nearer to the property that Plaintiff seeks to use to satisfy

a judgment. Accordingly, this factor weighs in favor of abstention.

          3.     The Potential for Piecemeal Litigation

      The third factor directs the Court to evaluate whether it may avoid

piecemeal litigation through abstention. The Eleventh Circuit has emphasized

that overlapping cases counsel in favor of abstention under this factor:

      Our case law instructs that while the potential for piecemeal litigation
      does not in and of itself weigh in favor of abstention, the probability
      of “abnormally excessive or deleterious” piecemeal litigation does. . . .
      Here, Baker and Smith filed a suit in federal court seeking to
      determine the same ownership and licensing issues pending in state
      court (and arguably already decided in an earlier state-court
      proceeding) . . . . This parallel federal litigation is not tangentially or
      somewhat related to the state suit—the issues are essentially identical.
      The possibility that this Court and the state Court will come to
      contradictory conclusions on which licensing agreements are lawful
      and which parties own the songs could certainly create “piecemeal
      litigation that is abnormally excessive or deleterious.” Ambrosia Coal,
      368 F.3d at 1333.

Baker, 759 F. App’x at 763–64.




                                            17
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 18 of 22




      The same circumstances that counseled in favor of abstention in Baker

counsel in favor of abstention here. This case is substantially the same as the case

in Florida state court. The Florida case has progressed through summary

judgment and stands on the cusp of trial. There is a stark risk of “contradictory

conclusions” which might result in “abnormally excessive or deleterious”

piecemeal litigation. Id. There is also a serious risk that the Florida case may

result in a judgment on the breach-of-contract issue that would make Plaintiff’s

primary claims here subject to dismissal on res judicata grounds. This case

overlap poses a high risk of wasting judicial resources. Accordingly, this factor

weighs heavily in favor of abstention.

         4.     The Order in Which the Fora Obtained Jurisdiction

      The fourth factor examines which of the two courts has prior jurisdiction.

This factor “should not be measured exclusively by which complaint was filed

first, but rather in terms of how much progress has been made in the two

actions.” Moses H. Cone, 460 U.S. at 21. Plaintiff filed this case in Florida state

court on January 27, 2017 and filed its case here on May 18, 2020. The Florida

state court obtained jurisdiction more than three years before this Court obtained

jurisdiction. As discussed, the parties have advanced significantly in the Florida

case, having conducted discovery and having passed the summary judgment

stage, while in this case the parties are still going through preliminary motions

practice. “Given the progress made in state court, this Colorado River factor

weighs in favor of abstention.” Baker, 759 F. App’x at 764.


                                         18
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 19 of 22




          5.    Whether State or Federal Law Will be Applied

      The fifth factor is whether the case involves a difficult issue of state law.

This factor “favors abstention only where the applicable state law is particularly

complex or best left for state courts to resolve.” Jackson-Platts, 727 F.3d at 1143.

The Eleventh Circuit has held that a routine contract case like the one at issue

here presents no complex issues: “federal courts are well equipped to decide

contract cases under state law and routinely do so.” Baker, 759 F. App’x at 764.

Accordingly, this factor does not weigh in favor of abstention.

          6.    The Adequacy of the State Court to Protect the Parties’
                Rights

      The sixth factor is whether one of the two courts “would be incapable of

protecting the parties’ rights in a routine contracts action.” Id. The Court finds

that it and the Florida court are each adequately equipped to deal with the cause

of action at issue, and so this factor does not weigh in favor of abstention. See

Ambrosia Coal, 368 F.3d at 1334 (“This factor will only weigh in favor or against

abstention when one of the fora is inadequate to protect a party’s rights.”).

          7.    Vexatious or Reactive Nature of Litigation

      The seventh factor is “the vexatious or reactive nature of either the federal

or the state litigation.” Moses H. Cone, 460 U.S. at 17 n.20. Here, Plaintiff filed

suit in this Court after it had litigated for several years in the Florida state court—

the forum it initially chose. The Florida court’s docket reflects that Plaintiff

engaged in extensive motions practice before and after its motion for summary

judgment was ultimately denied. Dkt. No. [20-3]. It was only after having

                                          19
       Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 20 of 22




reached that stage that Plaintiff filed this suit, which is substantially the same as

the Florida case, in federal court. “This sequence of events indicates that this suit

is likely reactive, weighing in favor of abstention.” Baker, 759 F. App’x at 764

(holding that a federal suit was a reactive filing when the state court had already

been asked to decide an issue that would settle plaintiffs’ beneficial interests).

Accordingly, this factor weighs in favor of abstention.

      Based on the application of these seven factors, the Court finds that

abstention is appropriate in this case. Plaintiff filed substantially the same case

years ago in Florida state court, and the case has been ardently litigated there

since it was filed. Litigating the case again here poses a high risk of piecemeal

litigation and a high risk of inconsistent judgments between this Court and the

Florida state court. The Florida state court is well suited to deciding the outcome

of this action, which Plaintiff implicitly acknowledged when it first chose that

court as a forum. While the Court acknowledges that it bears a “virtually

unflagging obligation” to exercise jurisdiction when it exists, Colo. River, 424

U.S. at 814, this case presents “extraordinary circumstances involving the

contemporaneous exercise of concurrent jurisdictions.” Baker, 759 F. App’x at

762–63 (quoting Colo. River, 424 U.S. at 814). Plaintiff may not relitigate its case

in this forum simply because it is displeased with the results in the Florida state

court or because it wishes to attack Defendants on two fronts.




                                          20
          Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 21 of 22




         Accordingly, Defendants’ Motion to Stay [40] is GRANTED. The Court

will STAY this case pending the resolution of Plaintiff’s claims in Florida state

court.

    IV.     CONCLUSION

         Based upon the foregoing, Defendants’ Amended Motion to Dismiss [20] is

DENIED as moot. Defendants’ Motion for Sanctions [22] is DENIED.

         Plaintiff’s Motion to Strike, Motion for Sanctions, and Response to Motion

[35] is DENIED. Plaintiff’s Motion for Leave to File Response and Cross Motion

[37] is GRANTED as unopposed.

         Defendants’ Motion to Vacate Default for Future Now Detox and Motion to

Strike [50] is GRANTED in part and DENIED in part. The Clerk is

DIRECTED to set aside the entry of default as to Future Now Detox. The

remaining relief in Defendants’ Motion is DENIED without prejudice as

moot.

         Further, Defendants’ Motion to Stay [40] is GRANTED. This action is

STAYED pending resolution of Plaintiff’s Florida state court claims against

Defendants Intoactiontreatment and Rosin. The Clerk is DIRECTED to

ADMINISTRATIVELY CLOSE this case.3 The parties are instructed to notify

the Court at the conclusion of the Florida state court case as to the status of this

case.


3 Administrative closure of a case does not prejudice the rights of the parties to
litigation in any manner. The parties may move to re-open an administratively
closed case at any time.

                                          21
Case 1:20-cv-02116-LMM Document 53 Filed 11/20/20 Page 22 of 22




IT IS SO ORDERED this 20th
                      ___ day of November, 2020.


                            _____________________________
                            Leigh Martin May
                            United States District Judge




                              22
